tax_exempt_and_government_entities_division number release date department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date taxpayer_identification_number person to contact uil code employee identification_number employee telephone number certified mail return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated september 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 a must be operated exclusively for exempt purposes you have failed to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals to be exempt under sec_501 an organization cannot be organized or operated for profit and it must operate exclusively to promote social welfare per sec_1_501_c_4_-1 the facts stated on the form_990 and the examination revealed you have a substantial amount of income from your primary purpose is your welfare purposes it is not your exclusive purpose because you have devoted most of your time to the you have not been able to substantially use your time to fulfill your purposes listed in the articles of incorporation you have not performed enough of the activities stated in the articles of incorporation such as to foster and encourage the training and education of all citizens regardless of economic station in order that a true democracy may exist among all of our citizens the sec_501 clearly states organizations should not carry operation that amount of income would indicate your although you do contribute grants and benefits for social on business with the general_public in a manner similar to organizations which are operated for profit met the requirements to remain exempt under sec_501 is not operated for an exempt_purpose therefore you have not it is clear your you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year beginning january 20xx and for ali tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs f you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call lf you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely paul a marmolejo acting director eo examinations enclosures publication department of the treasury internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations capitol av suite ms47100ma omaha ne date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers manager's name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter enclosed is a copy of our report of examination explaining why revocation of your organization's tax-exempt status is necessary what you need to do if you agree lf you agree with our findings please sign the enclosed form 6018-a consent to proposed action and return it to the contact at the address listed above we'll send you a final letter revoking your exempt status if we don’t hear from you if we don’t hear from you within calendar days from the date of this letter we'll process your case based on the recommendations shown in the report of examination and this letter will become final letter 3640-r cataiog number 59432g effects of revocation in the event of revocation you'll be required to file federal_income_tax returns for the tax_year s shown above file these returns with the contact at the address listed above within calendar days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns what you need to do if you disagree with our findings if you disagree with our position you may request a meeting or telephone conference with the supervisor of the contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter if you and appeals don’t agree on some or all of the issues after your appeals_conference or if you don’t request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements you may also request that we refer this matter for technicai advice as explained in publication please contact the person identified in the heading of this letter if you’re considering requesting technical_advice if we send a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office then no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate service tas tas is your voice at the irs this service helps taxpayers whose problems with the irs are causing financial difficulties who have tried but haven’t been able to resolve their problems with the irs and those who believe an irs system or procedure is not working as it should if you believe you are eligible for tas assistance you can call the toll-free number or tty tdd for more information go to www irs gov advocate if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter 3610-r catalog number 59432g for additional information if you have any questions please call the contact at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form 6018-a publication publication letter 3610-r catalog number 59432g schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 20xx issue should the exempt status of sec_501 of the internal_revenue_code irc as an organization described in sec_501 be revoked for all years beginning on january 20xx due to the public operation of a as the primary activity referred to as the organization under facts the organization was founded in october in 19xx the organization received its ruling date september 19xx under the group exemption number xxxx from the internal_revenue_service the organization's articles of incorporation article if states the purpose the objects and purposes of the corporation shall be as follows to to to to to and operation the organization’s website states the operation times of the saturday from a m to p m except thursday the sunday hours are from a m to p m the website lists all the closing times are at the on mondays the website lists the management's discretion the following holidays that they are closed are new year’s day easter sunday mother's day thanksgiving and christmas day the days that the new year's eve and christmas eve is listed on the website the and these times are also listed at the starts pincite a m generally closes early are are from tuesday to contains an form_990 and 990-t the revenue reported on the form_990 for the reported on the form_990 is dollar_figure goods sold cogs for the 990-t and the in addition there were other deductions of dollar_figure on the form 990-t the total of listed on the form_990 are dollar_figure expenses totals dollar_figure totals dollar_figure and is dollar_figure dollar_figure dollar_figure idollar_figure dollar_figure the total revenue the cost of reported on the forms for the the total expenses revenue membership dues fundraiser events govt grants form_990 dollar_figure dollar_figure dollar_figure grants to govt orgs grants to individuals benefits expenses dollar_figure dollar_figure dollar_figure form 886-a department of the treasury-internal revenue service catalog number 20810w - page_4 publish no irs gov schedule number or exhibit fm explanations of items name of taxpayer tax identification_number year period ended 20xx all other contri total dollar_figure_ dollar_figure_ other salaries wages total dollar_figure dollar_figure these are revenue expenses that relate to their social weifare purpose activities inspected the scholarship bank account and it had receipts of dollar_figure received from various fundraisers the income is cae de ai ke ahs the f_r in february march october and december plays in the is usually raffles or pools some type of fundraising event while there were deposits made from the winter of dollar_figure in april usually in the spring can be done every week the 20xx year deposited dollar_figure for meat raffles in new because is now able to sale fireworks in the last few years comes from the sale of fireworks of dollar_figure in this is of dollar_figure the for scholarships tnitially they gave out scholarships for scholarships for all higher education technical schools included was the original account now they give at the organization has their scholarship program open to anyone in the area the article ill of the aols state law lr c sec_501 sec_26 u s c a sec_501 exemption from tax on corporations certain trusts etc c a civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare or local associations of employees the membership of which is limited to the employees of a designated person or persons in a particular municipality and the net_earnings of which are devoted exclusively to charitable educational or recreational purposes form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov page_ scheduie number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended 20xx b subparagraph a shall not apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual c -1 civic organizations and local associations of employees a civic organizations- in general a civic_league_or_organization may be exempt as an organization described in sec_501 if- i it is not organized or operated for profit and ii it is operated exclusively for the promotion of social welfare promotion of social welfare- i in general an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one which is operated primarily for the purpose of bringing about civic betterments and social improvements a social_welfare_organization will qualify for exemption as a charitable_organization if it falls within the definition of charitable set forth in paragraph d of sec_1_501_c_3_-1 and is not an action_organization as set forth in paragraph c of sec_1_501_c_3_-1 ii political or social activities the promotion of social welfare does not include direct or indirect participation or intervention in political campaigns on behalf of or in opposition to any candidate for public_office nor is an organization operated primarily for the promotion of social welfare if its primary activity is operating a social_club for the benefit pleasure or recreation of its members or is carrying on a business with the general_public in a manner similar to organizations which are operated for profit see however sec_501 and sec_1 c -1 relating to business_leagues and similar organizations a social_welfare_organization that is not at any time after date exempt from taxation as an organization described in sec_501 may qualify under sec_501 even though it is an action_organization described in sec_1 c - c i or iv if it otherwise qualifies under this section for rules relating to an organization that is after date exempt from taxation as an organization described in sec_501 see sec_504 and sec_1_504-1 the taxpayer and the taxpayer’s power_of_attorney are in agreement of the recommendation of revocation the know it would result in a popular and lucrative started as a fundraiser many years ago the organization did not business government’s position the revenue reported on the form_990 for the reported on the form_990 is dollar_figure dollar_figure idollar_figure is dollar_figure the total revenue the total of expenses form 886-a department of the treasury-internal revenue service catalog number 20810w page_ publish no irs gov schedule number or exhidit a explanations of items name of taxpayer tax identification_number year period ended 20xx totals dollar_figure and the total expenses listed on the form_990 are dollar_figure the conclusion of these figures resulted in of the revenue not ks dollar_figure related to the of the expenses are for expenditures other than the from the to be exempt under sec_501 an organization cannot be organized or operated for profit and it must operate exclusively to promote social welfare per sec_1 c - a i the facts stated on the form_990 and the examination revealed the organization has a substantial amount of income - income would indicate the primary purpose of the organization is the organization does contribute grants and benefits for social welfare purposes it is not the organization’s exclusive purpose because the organization has devoted most of its time to the _ organization has not performed enough of the activities stated in the aols such as the sec_501 clearly states organizations should not carry on business with the general_public in a manner similar to organizations which are operated for profit it is clear the is not an exempt_purpose therefore the organization has not met the requirements to remain exempt under sec_501 it has not been able to substantially use its time to fulfill the purposes listed in the aols the operation that amount of although the due to the fact that the organization has conducted activities that are not within the purview of internal_revenue_code sec_501 the internal_revenue_service is proposing that the exempt status of this organization be revoked for all years beginning on or after january 20xx please submit the form_1120 u s_corporation income_tax return for the tax periods ending january 20xx 20xx and 20xx you will also be required to file the form_1120 for the period ending january 20xx piease send the signed returns and report to attn internal_revenue_service form 886a catalog number 20810w page_ publish no irs gov department of the treasury-internal revenue service
